Citation Nr: 0610948	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a burn on 
the right hand, to include an essential tremor.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, denying the veteran's claim for 
service connection for a right hand disorder.  

This case was last before the Board in October 2004, at which 
time the Board remanded the veteran's service connection 
claim to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to 
notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  On remand, the VA must do so. 

In this regard, the issues listed in a March 2004 letter 
informing the veteran of the VA's duty to notify and assist 
were misleading; however, the correct issue is reflected in a 
November 2004 letter to the veteran.

In a May 2005 VA examination and a September 2005 addendum, 
the examiner failed to give the medical opinions that were 
requested in the October 2004 remand concerning the claimed 
right hand disorder.  On remand, the claims file should be 
again reviewed by the May 10, 2005 examiner, if available, to 
provide the requested opinions.  Therefore, this case must be 
remanded for compliance with the Board's October 2004 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, although a supplemental statement of the case (SSOC) 
was issued in December 2005, the appeal was sent to the Board 
without it being sent to the veteran's representative for 
preparation of a VA Form 646.  On remand, another SSOC should 
be issued, after which the veteran's representative should be 
given an opportunity to submit further argument in support of 
the veteran's claim.  38 C.F.R. § 20.600 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date and that these will be 
assigned if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, the 
claims file should be sent to the 
appropriate specialist, if available, the 
VA examiner who conducted the May 10, 
2005 examination, to review the record 
and provide the opinions requested in 
this remand.  The examiner should review 
all of the veteran's in service and post-
service medical records and history 
including but not limited to the letter 
dated in May 2003 from Dr. Alberty, the 
letter dated in May 2003 from Dr. Eck, 
and the letter dated in July 2003 from 
Dr. Brown.  Following a review of the 
veteran's medical records and history, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) the currently claimed disorder: (1) 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, (2) is related to any in-service 
incident or injury or otherwise related 
to his service, or (3) is related to any 
post-service event(s) or diseases 
including the aging process.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
claimed disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  
 
3.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with an 
SSOC and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  In 
particular, VA should solicit, and 
document its efforts to obtain a VA Form 
646, or equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





